DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 12/21/2021, with respect to the rejection of claims 1, 2, 3, 10, 11 and 15 under 35 U.S.C §102(a)(1) as being anticipated by Siebert U.S. Patent 4,976,811 (herein Siebert '811 or Seibert, the rejection of claims 4-9, 12-14, and 16 under 35 U.S.C. § 103 as being unpatentable over Siebert '811 in view of admitted prior art, and the rejection of claims 1-16 under 35 U.S.C. § 103 as being unpatentable over admitted prior art and Zeuschner U.S. Patent Publication 2001/0039997 (herein Zeuschner) and Siebert '811 have been fully considered and are persuasive.  Applicant has amended claims 1, 5, 10, and 14, and cancelled claims 13.  As a result, the rejection of pending claims 1-12 and 14-16 under 35 U.S.C §102(a)(1)  and 35 U.S.C. § 103 has been withdrawn. 
Applicant has not argued the double patenting rejections, and notes in the remarks that “due to the amendments noted above, the Applicant will not file a terminal disclaimer at this time.  Should the Examiner maintain the rejections after consideration of this amendment, the Applicant will further address the double patenting rejections.”  The examiner has reviewed the claims and has withdrawn the provisional double patenting of claims 10-12 and 14-16 over application 14/197373 but has maintained the provisional double patenting rejections of claims 1-9 over application 14/197373, which is now based on a different claim to reflect the amendments.  The examiner has also maintained the double patenting rejections of claims 1-12 and 14 over US 10981338 B2, with changes to reflect the amendments of the claims.  See the double patent rejection section below.  

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "first the temperature sensor" in line.  It is unclear which temperature sensor is being referenced for this limitation in the claim.  It appears that applicant inserted the word “first” in the wrong location in this limitation and actually intended to amend the claim to read “the first temperature sensor”.  It is suggested that applicant amend claim 11 to recite “the first temperature sensor” and the claim has been examined as if this was intended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 6 of U.S. Patent No. 10,981,338 B2, which is dependent from claims 1, 2, 3, 4 and 5. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.

With respect to instant claim 1, see claims 1-6  of the ‘338 patent, which recites:
1: A bag machine for forming bags from a film that follows a film path through the machine, comprising: an input section located on the film path; a sealing section, located on the film path down stream of the input section; an output section, located on the film path downstream of the sealing section; a controller, connected to control the sealing section; and wherein the sealing section includes a sealer that includes a heater block, a manifold downstream of the heater block, and an air flow path extending from the heater block to the manifold, wherein air is heated in the heater block in response to a control signal provided by the controller to the heater block, and wherein the heated air flows downstream through the air flow path to the manifold, and wherein the sealer includes a temperature sensor disposed in at least one of the air flow path and the manifold.
2.  The bag machine of claim 1, wherein the sealer is at least one of a hem sealer, a pocket sealer, and a bottom sealer. 
3.  The bag machine of claim 2, further comprising a feedback circuit connected to the temperature sensor and to the controller, wherein the feedback sensor provides a signal indicative of temperature near the sensor to the controller. 
4.  The bag machine of claim 3, wherein the temperature sensor is located in the manifold. 
5.  The bag machine of claim 4, wherein the temperature sensor is a thermocouple. 
6.  The bag machine of claim 5, wherein the sealing section includes a second temperature sensor located in the heater block, and further comprising a second feedback circuit connected to the second temperature sensor and to the controller, wherein the second feedback sensor provides a signal indicative of temperature near the second sensor to the controller.
This claim is an obvious variant of instant claim 1, as it recites the key features of “a sealing section”, “a heater block”, “a temperature sensor”, and “a controller”, “a second temperature sensor located in the heater block”, all of which are capable of performing the claimed functions which are also disclosed to also seal and form bags.  


With respect to instant claim 2, see claim 4 of the ‘338 patent, which recites:
Claim 4: The bag machine of claim 3, wherein the temperature sensor is located in the manifold.
This claim is an obvious variant of instant claim 2, as it recites the key features of “the temperature sensor is located in the manifold”, which is sufficient to read on an embodiment of the claim.

With respect to instant claim 4, see claim 5 of the ‘338 patent, which recites:
Claim 5: The bag machine of claim 4, wherein the temperature sensor is a thermocouple.
This claim is an obvious variant of instant claim 3, as it recites the key features of a “thermocouple”.  Furthermore, it would have obvious to one of ordinary skill in the art at the time of the filing of the invention to have modified both the first and second temperature sensors to be thermocouples in order to utilize a common temperature sensor design.

With respect to instant claim 5, see claim 6 of the ‘338 patent, which recites:
Claim 6: The bag machine of claim 5, wherein the sealing section includes a second temperature sensor located in the heater block, and further comprising a second feedback circuit connected to the second temperature sensor and to the controller, wherein the second feedback sensor provides a signal indicative of temperature near the second sensor to the controller.
This claim is an obvious variant of instant claim 3, as it recites the key features of “a second temperature sensor” and which is functionally associated with the heater block and interacts with the controller.

Claims 3 and 6-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,981,338 B2 as applied to claims 1, 2, 4 and 5 above, and further in view of applicants admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) and Zeuschner (US 2001/0039997 A1) and Siebert (US 4976811 A). 

With respect to instant claim 3, the ‘338 patent does not claim that the temperature sensor is embedded in the manifold.
However, Siebert disclose that the temperature sensor is embedded in the manifold.  Siebert teaches embedding in the manifold, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”  Figure 10 shows that the metal block 220 forms the manifold, and thus, embedding the sensor in the metal block would be embedding the sensor in the manifold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is embedded in the manifold so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit.

As to claim 6, the ‘338 patent does not claim the full limitation of an air flow restriction upstream of the heater block to thereby promote even flow of the air downstream therefrom.  
However, the admitted prior art discloses an air flow restriction to thereby promote even flow of the air downstream therefrom.  See Figure 2, showing air flow restrictions downstream of the heater block and upstream of the air manifold.  The admitted prior art does not disclose the full limitation of an air flow restriction upstream of the heater block to thereby promote even flow of the air downstream therefrom.  However, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream to achieve the full limitation of the full limitation of an air flow restriction upstream of the heater block to thereby promote even flow of the air downstream therefrom as an obvious rearrangement of the known and disclosed parts, in order to ensure even flow of air downstream therefrom.  

As to claim 7, the ‘338 patent does not claim that the manifold is configured to evenly dispense the heated air therefrom.
However, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of the sealing head, and the bottom of this manifold opens into a plurality of exit passageways 260-268, which terminate in the outlet slot 224. Between these passageways are the bosses 226 previously described. Preferably, the passageways 253-256 are offset from the passageways 260-268.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the manifold is configured to evenly dispense the heated air therefrom as taught by Siebert in order to allows air to flow from the inlet along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways.

As to claim 8, the ‘338 patent does not claim that the sealing station is devoid of air flow restrictions downstream from the heater block.
The admitted prior art, as discussed above, disclosed that it is known to use air flow restrictions.  Additionally, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream such that the sealing station is devoid of air flow restrictions downstream from the heater block as an obvious rearrangement of the known and disclosed parts, in order to ensure even flow of air downstream therefrom.  

As to claim 9, the ‘338 patent does not claim a pressure regulator upstream of the heater block and configured to regulate the air.
However, the admitted prior art discloses a pressure regulator (pressure regulator 202) upstream of the heater block and configured to regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention a pressure regulator upstream of the heater block and configured to regulate the air because such a pressure regulator is admitted prior art and enables the delivery of pressurized air. 

With respect to instant claim 10, see claims 13-17 of the ‘338 patent, which recites:
Claim 13: A method of forming bags from a film that follows a film path, comprising: directing the film to an input section; directing the film from the input section to a sealing section; heating air in a heating block; directing the heated air downstream to a manifold; measuring the temperature of the heated air downstream of the heating block in the manifold or as the heated air flows to the manifold; controlling the heating of air in the heating block in response to measuring the temperature; forming a seal with the manifold; and directing the film to an output section.
14.  The method of claim 13, wherein forming a seal includes forming at least one of a hem seal a pocket seal, and a bottom seal. 
15.  The method of claim 14, further comprising providing a feedback signal indicative of the temperature measured to a controller, and wherein controlling the heating of air is done in response to the feedback signal. 
16.  The method of claim 15, wherein measuring the temperature is measuring the temperature of the heated air in the manifold. 
17.  The method of claim 16, further comprising measuring the temperature of the air being heated in the heater block, and controlling the heating of air in the heating block in response to measuring the temperature of the air being heated in the heater block.
This claim is an obvious variant of instant claim 1, as it recites the key features of “a sealing section”, “a heater block”, “measuring the temperature of the heated air downstream of the heating block in the manifold or as the heated air flows to the manifold”, “controlling the heating of air in the heating block in response to measuring the temperature”, “measuring the temperature of the air being heated in the heater block” all of which are claimed as performing differently worded versions the claimed functions of directing and controlling which are also claimed to also seal and form bags.  
Claim 13 of the ‘338 patent does not recite a bag forming machine, a temperature sensor, or a controller.
However, applicants admitted prior art (which performs substantially the same method as that claimed but with different temperature sensor locations and controllers), Zeuschner, and Seibert discloses and makes obvious the claims as a whole.
The admitted prior art discloses a method for forming bags (see especially Figure 1), the method comprising: 
receiving a film into a sealing section (see Figure 2) of a bag forming machine (see Figure 1); 
receiving air into a heater block (heater block #1 and heater block #2); heating the air in the heater block; 
conveying the heated air through an air flow path to a manifold (see Figure 2, disclosing air manifold/shoe); 
dispensing the heated air from the manifold to thereby form seals in the film such that the bags are at least partially formed (see paragraph 0009, disclosing that “Bag machines with air heated seal bars typically have a plenum or heater block that provides heated air to a manifold in the seal bar. The heated air either heats the seal bar which heats the film, or the heated air is directed through openings in the seal bar toward the film to directly heat the film.”); 
sensing, with a temperature sensor (thermocouples 208 and 212), temperature; generating, with the temperature sensor, temperature signals (see paragraph 0010, disclosing “thermal feedback” from the thermocouples”); 
controlling, with a controller, the heater block to heat the air based on the temperature signals received from the temperature sensor; and dispensing the bags from the sealing section (see specification paragraph 0010, disclosing “A pair of thermocouples 208 and 212 in heater blocks 206 and 210 provide thermal feedback to a controller comprised of modules 207 and 211”)..
The admitted prior art does not disclose the full limitation of sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold.
However, both Zeuschner and Siebert sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold.  Zeuschner specifically teaches the alternative of sensing the temperature of the heated air in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”    Siebert discloses sensing the temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”
Additionally, the admitted prior art as does disclose a “second” temperature sensor (both prior art sensors 208 and 212) configured to sense temperature near the heater block (see Figure 2, both sensors are associated with heater blocks) and generate temperature signals; and wherein the controller is in communication with the “second” temperature sensor and controls the heater block to heat the air based on the temperature signals from the “second” temperature sensor.
However, the admitted prior art also does not disclose the full combined limitation that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor.  Additionally, Zeuschner as disclosed above discloses and makes obvious a first temperature sensor (wherein the first temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals).  Additionally, the admitted prior discloses that it is known to utilize a first and second temperature sensor (sensors 208 and 212), both which are associated with the heater blocks and the use of a controller which controls the heater block to heat the air based on the temperature signals from two temperature sensors (see Figure 2, showing two control modules 207 and 211). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that sensing, with a temperature sensor, temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit slot 224.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention applying the ‘338 patent, claim 13, to look towards the admitted prior art, Zeuschner, and Seibert to fully practice and enable the invention of claim 13 of the ‘338 patent.

With respect to instant claim 11, see claim 16 of the ‘338 patent, which recites:
Claim 16” The method of claim 15, wherein measuring the temperature is measuring the temperature of the heated air in the manifold.
This claim is an obvious variant of instant claim 2, as it recites the key features of “the temperature sensor is located in the manifold”, which is sufficient to read on an embodiment of the claim.
Additionally, Zeuschner and Siebert disclose and make obvious that the temperature sensor is disposed in the air flow path or the manifold.  Zeuschner specifically teaches the alternative that the temperature sensor is disposed in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”  Additionally, Siebert discloses that the temperature sensor is disposed in the air flow path or the manifold.  Siebert discloses disposing the temperature sensor in the manifold, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is disposed in the air flow path or the manifold as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit.

As to claim 12, the ‘338 patent does not claim in the method claims that the temperature sensor is a thermocouple.  
However, the admitted prior art as incorporated discloses that the temperature sensor is a thermocouple.  See paragraph 0010.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention applying the ‘338 patent, claim 13, claims that the temperature sensor is a thermocouple in order to fully practice and enable the invention of claim 13 of the ‘338 patent as known in the admitted prior art.

As to claim 14, the ‘338 patent does not claim restricting, with an air flow restriction positioned upstream of the heater block, the air to thereby promote even flow of the air downstream therefrom.
However, the admitted prior art discloses restricting, with an air flow restriction to thereby promote even flow of the air downstream therefrom.  See Figure 2, showing air flow restrictions downstream of the heater block and upstream of the air manifold. The admitted prior art does not disclose the full limitation of restricting, with an air flow restriction positioned upstream of the heater block, the air to thereby promote even flow of the air downstream therefrom.  However, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream in order to perform the step of restricting, with an air flow restriction positioned upstream of the heater block, the air to thereby promote even flow of the air downstream therefrom as an obvious rearrangement of the known and disclosed parts, in order to ensure even flow of air downstream therefrom.  

As to claim 15, the ‘338 patent does not claim that the air evenly dispenses from the manifold.
However, Siebert discloses that the air evenly dispenses from the manifold.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of the sealing head, and the bottom of this manifold opens into a plurality of exit passageways 260-268, which terminate in the outlet slot 224. Between these passageways are the bosses 226 previously described. Preferably, the passageways 253-256 are offset from the passageways 260-268.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the air evenly dispenses from the manifold as taught by Siebert in order to allows air to flow from the inlet along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways.

As to claim 16, the ‘338 patent does not claim receiving the air into a pressure regulator that regulates the air.
However, the admitted prior art as incorporated discloses receiving the air into a pressure regulator that regulates the air.  (See paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention applying the ‘338 patent, claim 13, to receiving the air into a pressure regulator that regulates the air to fully practice and enable the invention of claim 13 of the ‘338 patent as known in the admitted prior art.

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/197373 (reference application, now published as US 2021/0197495 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap.
With respect to instant claim 1, claim 13, 17, 19 and 20 of the ‘373 application, as amended on 12/21/2021, covers the following limitations:
13. (Currently Amended) A sealing section of a bag machine that forms bags from a film, the sealing section comprising: a heater block configured to receive air, heat the air, and further dispense heated air downstream along an air flow path; a plenum in the air flow path through which the heated air is conveyed; and a manifold configured to receive the heated air from the air flow path and further dispense the heated air to thereby form seals in the film such that the bags are at least partially formed; wherein the heater block and the plenum are insulated with an insulation jacket.
17. (Original) The sealing station according to claim 13, further comprising: a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and generate temperature signals; and a controller, in communication with the heater block and the temperature sensor, that controls the heater block to heat the air based on the temperature signals.
19. (Original) The sealing section according to claim 17, wherein the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor.
20. (Original) The sealing section according to claim 19, wherein the second temperature sensor is configured to sense temperature of the air in the heater block.

As a result, claim 20 of the ‘373 application is either an obvious variation of instant claim 1 or fully encompasses instant claim 1 because when fully written out as an independent claim including the limitations of claims 19, 17 and 13, claim 20 of the ‘373 claim would include all of the structure of claim 1 and would either perform or be capable of performing the claimed functions.  Additionally, controller of the ‘373 application would be capable of operation relative to one or more set points.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 and 9 of copending Application No. 17/197373 (reference application, now published as US 2021/0197495 A1) as applied to claims 1 and 10 above, and further in view of applicants admitted prior art (see especially prior art Figures 1-2 and specification paragraphs 0003-0012) and Zeuschner (US 2001/0039997 A1) and Siebert (US 4976811 A). 

With respect to claim 2, the ‘373 application does not claim that the temperature sensor is disposed in the air flow path or the manifold.
However, Zeuschner and Siebert disclose and make obvious that the temperature sensor is disposed in the air flow path or the manifold.  Zeuschner specifically teaches the alternative that the temperature sensor is disposed in the air flow path, teaching in paragraph 0029 that “In the region of the outlet channel 21, a temperature sensor 23 is arranged, by means of which the temperature of the hot air in the outlet channel 21 is measured. Depending on the measured temperature, the heat output of the heating cartridges 17, 18 is regulated, and in this way a constant temperature of the hot air corresponding to the preset value is achieved.”  Additionally, Siebert discloses that the temperature sensor is disposed in the air flow path or the manifold.  Siebert discloses disposing the temperature sensor in the manifold, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is disposed in the air flow path or the manifold as taught by Zeuschner and Siebert so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit.

With respect to instant claim 3, the ‘373 application does not claim that the temperature sensor is embedded in the manifold.
However, Siebert disclose that the temperature sensor is embedded in the manifold.  Siebert teaches embedding in the manifold, teaching in column 10, lines 37-46, that “In a preferred form of the invention, a suitable temperature sensor 290 placed in the air manifold 258 or, is embedded in the metal block forming the main body portion 220 of the sealing head 26. The temperature of the air or of the body is then detected by sensor circuit 292 and a suitable control signal provided to the power control circuit 288 to regulate the temperature of coil 284 and thereby to regulate the temperature of the air flowing out of the exit slot 224.”  Figure 10 shows that the metal block 220 forms the manifold, and thus, embedding the sensor in the metal block would be embedding the sensor in the manifold.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the temperature sensor is embedded in the manifold so that a constant temperature of the hot air corresponding to the preset value is achieved and thereby to regulate the temperature of the air flowing out of the exit.

With respect to claim 4, the ‘373 application does not claim that the temperature sensor is a thermocouple.
However, the admitted prior art as incorporated discloses that the temperature sensor is a thermocouple.  See paragraph 0010.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention applying the ‘338 patent, claim 13, claims that the first and second temperature sensor is a thermocouple in order to fully practice and enable the invention of claim 13 of the ‘338 patent as known in the admitted prior art.

With respect to claim 5, the ‘373 application does not claim that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor.
However, the admitted prior art as does disclose a “second” temperature sensor (both prior art sensors 208 and 212) configured to sense temperature near the heater block (see Figure 2, both sensors are associated with heater blocks) and generate temperature signals; and wherein the controller is in communication with the “second” temperature sensor and controls the heater block to heat the air based on the temperature signals from the “second” temperature sensor.
However, the admitted prior art also does not disclose the full combined limitation that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor.  Additionally, Zeuschner as disclosed above discloses and makes obvious a first temperature sensor (wherein the first temperature sensor is a temperature sensor configured to sense temperature of the heated air in the air flow path, temperature of the heated air in the manifold, or temperature of the manifold and further generate temperature signals).  Additionally, the admitted prior discloses that it is known to utilize a first and second temperature sensor (sensors 208 and 212), both which are associated with the heater blocks and the use of a controller which controls the heater block to heat the air based on the temperature signals from two temperature sensors (see Figure 2, showing two control modules 207 and 211). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize the full combined limitation that the temperature sensor is a first temperature sensor, and further comprising a second temperature sensor configured to sense temperature near the heater block and generate temperature signals; and wherein the controller is in communication with the second temperature sensor and controls the heater block to heat the air based on the temperature signals from the first temperature sensor and the second temperature sensor in order to achieve greater temperature control of the heated air.

As to claim 6, the ‘373 application does not claim the full limitation of an air flow restriction upstream of the heater block to thereby promote even flow of the air downstream therefrom.  
However, the admitted prior art discloses an air flow restriction to thereby promote even flow of the air downstream therefrom.  See Figure 2, showing air flow restrictions downstream of the heater block and upstream of the air manifold.  The admitted prior art does not disclose the full limitation of an air flow restriction upstream of the heater block to thereby promote even flow of the air downstream therefrom.  However, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream to achieve the full limitation of the full limitation of an air flow restriction upstream of the heater block to thereby promote even flow of the air downstream therefrom as an obvious rearrangement of the known and disclosed parts, in order to ensure even flow of air downstream therefrom.  

As to claim 7, the ‘373 application does not claim that the manifold is configured to evenly dispense the heated air therefrom.
However, Siebert discloses that the manifold is configured to evenly dispense the heated air therefrom.  See column 9, line 68 to column 10, line 17, disclosing “This distribution manifold extends substantially the entire length of the sealing head 26 and is near the upper surface 230. This distribution manifold allows air to flow from the inlet 250 along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways such as those illustrated at 253-256.  These passageways are spaced along the length of the distribution manifold 252 and supply air to a second, lower distribution manifold 258 which also extends substantially the full length of the sealing head 26. Distribution manifold 258 preferably is curved so as to be parallel with the bottom edges 240 of the sealing head, and the bottom of this manifold opens into a plurality of exit passageways 260-268, which terminate in the outlet slot 224. Between these passageways are the bosses 226 previously described. Preferably, the passageways 253-256 are offset from the passageways 260-268.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the manifold is configured to evenly dispense the heated air therefrom as taught by Siebert in order to allows air to flow from the inlet along the entire length of the sealing head to heat the head uniformly and to supply air under pressure to a plurality of distribution passageways.

As to claim 8, the ‘373 application does not claim that the sealing station is devoid of air flow restrictions downstream from the heater block.
The admitted prior art, as discussed above, disclosed that it is known to use air flow restrictions.  Additionally, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to place the restriction upstream to the heater block rather than downstream such that the sealing station is devoid of air flow restrictions downstream from the heater block as an obvious rearrangement of the known and disclosed parts, in order to ensure even flow of air downstream therefrom.  

As to claim 9, the ‘373 application does not claim a pressure regulator upstream of the heater block and configured to regulate the air.
However, the admitted prior art discloses a pressure regulator (pressure regulator 202) upstream of the heater block and configured to regulate the air (see paragraph 0010, disclosing “A source of compressed air provides air through a pressure regulator 202 to a pair of heater blocks 206 and 210.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention a pressure regulator upstream of the heater block and configured to regulate the air because such a pressure regulator is admitted prior art and enables the delivery of pressurized air. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK